Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 10-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo (D. G. Seo , Y. M. Kim , H. Ahn, H. C. Moon, “Non-volatile, phase-transition smart gels visually indicating in situ thermal status for sensing applications”, Nanoscale, 2019, 11, 16733-16742)
In the second paragraph of the left column of page 16734, Seo discloses gels comprising a random copolymer of styrene, benzyl methacrylate, and methyl methacrylate. Repeating units based on styrene meet the limitations of Chemical Formula 1 of claim 1 where n11 is 0 and R12 is hydrogen, and repeating units based on benzyl methacrylate and methyl methacrylate meet the limitations of Chemical Formula 2 where R21 is a methyl group and R22 is a benzyl or methyl group, noting that the “combinations thereof” language in the Markush group recited for R22 allows for the claimed copolymer to comprise some units where R22 is benzyl (unsubstituted aryl) and some units where R22 is methyl (unsubstituted C1 alkyl group). In Table 1 Seo discloses copolymers where the mole percentage of the styrene unit falls within the range recited for n1 of claim 1, and the combined mole percentage of benzyl methacrylate and methyl methacrylate falls within the range recited for n2 of claim 1. Seo further discloses on pages 16734-16737 ion gels comprising the above-described copolymer and ([EMI][TFSI]) as an ionic liquid, meeting the limitations of claims 1 and 4. Seo also discloses gels further comprising ([EMI][PF6]) as an ionic liquid, also as recited in claim 4. Claims 1 and 4 are therefore anticipated by Seo.
In the left column of page 16735 Seo discloses gels comprising 40% by weight of the copolymer and 60% by weight of the ionic liquid, within the ranges recited in claim 2. Polymer II in Table 1 of Seo has a number average molecular weight of 112,500, within the range recited in claim 3, and a weight average molecular weight of about 127,125 (112,500*1.13), also within the range recited in claim 3. Polymer I in table 1 of Seo has a weight average molecular weight of about 103,840 (94,400*1.1), within the range recited in claim 3. 
In the second paragraph of page 16734, Seo discloses that the copolymer is prepared by a one-pot RAFT polymerization, meeting the limitations of the first manufacturing step of claims 10-11, and the ion gel is prepared by mixing the copolymer and ionic liquid, as recited in the second manufacturing step of claim 11. As discussed above, the ionic liquids of Seo meet the limitations of claim 13.
In light of the above, claims 1-4, 10-11, and 13 are anticipated by Seo.

Claims 1-5 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (Y. M. Kim , W.Y. Lee , Y. Choi, H. C. Moon, “Impact of chain flexibility of copolymer gelators on performance of ion gel electrolytes for functional electrochemical devices”, J. Ind. Eng. Chem., 2020, 90 , 341-350.)
As displayed on the first page of the reference, Kim was available online on 7/29/20 and therefore qualifies as prior art under 35 USC 102(a)(1), noting that applicant has not perfected their foreign priority claim. On page 342 Kim discloses random copolymers of styrene and butyl acrylate as gelators for ion gels. Repeating units based on styrene meet the limitations of Chemical Formula 1 of claim 1 where n11 is 0 and R12 is hydrogen, and repeating units based on butyl acrylate meet the limitations of Chemical Formula 2 where R21 is hydrogen and R22 is a butyl group. In Table 1 at the bottom of page 342 Kim discloses various copolymers having styrene contents between 30 and 57 mol%, leading to n1 and n2 values within the range recited in claim 1. The copolymers exemplified by Kim have number and weight average molecular weights within the ranges recited in claim 3. In Figure 5c on page 346 and the discussion on page 347 Kim discloses ion gels comprising 30 to 50% by weight of the copolymer and 50 to 70% of ([BMI][TFSI]) as the ionic liquid, leading to ion gels meeting the limitations of claims 1-4. In the right column of page 347 Kim also discloses an ion gel having an ionic conductivity of about 0.55 mS/cm and an elastic modulus of about 5.4 x 104 Pa, within the ranges recited in claim 5. In the discussion bridging pages 346-347 Kim discloses other gels having a conductivity of about 0.53 mS/cm, and an elastic modulus of 5.4 x 104 Pa, also within the ranges recited in claim 5. 
In the abstract and experimental section, Kim discloses that the copolymer is prepared by a one-pot RAFT process, meeting the limitations of the first manufacturing steps of claims 10-11, and as the ion gel must be prepared by mixing the copolymer with the ionic liquid, the second manufacturing step is met by Kim as well. Butyl acrylate has a glass transition temperature of about -50° C, within the range recited in claim 12. As discussed above, the ion gels of Kim use ([BMI][TFSI]) as the ionic liquid, meeting the limitations of claim 13.
In light of the above, claims 1-5 and 10-13 are anticipated by Kim. 


Claims 1-4, 10-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (Y. M. Kim , D. G. Seo , H. Oh, H. C. Moon, “A facile random copolymer strategy to achieve highly conductive polymer gel electrolytes for electrochemical applications”, J. Mater. Chem. C, 2019, 7 , 161-169, “Kim-2019”)
In the second paragraph of the left column of page 162, Kim-2019 discloses a strategy for preparing ion gel electrolytes based on random copolymers of styrene and methyl methacrylate. Repeating units based on styrene meet the limitations of Chemical Formula 1 of claim 1 where n11 is 0 and R12 is hydrogen, and repeating units based on methyl methacrylate meet the limitations of Chemical Formula 2 where R21 and R22 are both methyl groups. In Table 1 on page 162 Kim-2019 discloses random copolymers having styrene mole percentages of 33.5% and 39.0%, translating to values of 0.335 and 0.39 for n1 of claim 1, and 0.665 and 0.61 for n2 of claim 1, both within the ranges recited in claim 1. The random copolymers 39.0-PS-r-PMMA and 33.5-PS-r-PMMA of Kim-2019 therefore meet the limitations of the polymer matrix of claim 1. In Figure 1 Kim-2019 discloses ion gels comprising 30% by weight of the above-described random copolymers, and 70% by weight of an ionic liquid, meeting the limitations of the ion gel of claims 1-2. While Kim-2019 states that the use of random copolymers containing 33.5 or 39.0 mol% of styrene units gives inferior results, this is not relevant to an anticipation analysis. See MPEP 2131.05. 
In Table 1 Kim-2019 discloses that 39.0-PS-r-PMMA and 33.5-PS-r-PMMA have both weight average and number average molecular weights within the ranges recited in claim 3. In the first paragraph of the right column of page 162 Kim-2019 discloses that the random copolymers are prepared by a one-pot RAFT process, meeting the limitations of the first manufacturing step of claims 10-11, and as the ion gel must be prepared by mixing the copolymer with the ionic liquid, the second manufacturing step is met by Kim-2019 as well. The ionic liquid used in Figure 1 of Kim-2019 is ([EMI][TFSI]), as recited in claims 4 and 13.
In light of the above, claims 1-4, 10-11, and 13 are anticipated by Kim-2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Darolles (U.S. PG Pub. No. 2015/0380767).
The discussion of Seo in paragraph 4 above is incorporated here by reference. Seo discloses ion gel electrolyte compositions meeting the limitation of claim 1 and methods of preparing the compositions meeting the limitations of claim 10, but does not disclose the further inclusion of a metal salt.
 Darolles discloses polymer-based electrolytes. In paragraphs 19-21 Darolles that the electrolyte compositions can further comprise ionic liquids and lithium salts, where the lithium salts meet the limitations of the metal salt of claims 6, 8, and 14-15. In paragraph 20 Darolles specifically discloses ([EMI][TFSI]), the ionic liquid used by Seo, as a suitable ionic liquid. paragraph 33 Darolles discloses that typical compositions comprise 5 to 20% by weight of the lithium salt, overlapping the range recited in claim 7. Paragraph 33 of Darolles also discloses polymer and ionic liquid concentrations overlapping or within the ranges recited in claim 7, and as discussed in paragraph4 above Seo also discloses compositions comprising the polymer and ionic liquid in concentrations overlapping or within the claimed ranges. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” The inclusion of the lithium salts of Darolles in the composition of Seo therefore meets the limitations of claims 6-8 and 14-15. Since the composition of Seo and Darolles meets the compositional limitations of the claims, they are also considered to have electrical conductivity and elastic modulus values in ranges at least overlapping the range recited in claim 9.
It would have been obvious to one of ordinary skill in the art to include the lithium salts of Darolles in the composition of Seo, since Darolles teaches that they are a suitable component for an electrolyte composition also comprising a polymer and ionic liquid, and in order to provide a composition useful in lithium ion batteries, as described in paragraphs 15-17 and 20 of Darolles.

Claims 6-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Darolles (U.S. PG Pub. No. 2015/0380767).
The discussion of Kim in paragraph 5 above is incorporated here by reference. Kim discloses ion gel electrolyte compositions meeting the limitation of claim 1 and methods of preparing the compositions meeting the limitations of claim 10, but does not disclose the further inclusion of a metal salt.
 Darolles discloses polymer-based electrolytes. In paragraphs 19-21 Darolles that the electrolyte compositions can further comprise ionic liquids and lithium salts, where the lithium salts meet the limitations of the metal salt of claims 6, 8, and 14-15. In paragraph 33 Darolles discloses that typical compositions comprise 5 to 20% by weight of the lithium salt, overlapping the range recited in claim 7. Paragraph 33 of Darolles also discloses polymer and ionic liquid concentrations overlapping or within the ranges recited in claim 7, and as discussed in paragraph 5 above Kim also discloses compositions comprising the polymer and ionic liquid in concentrations overlapping or within the claimed ranges. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” The inclusion of the lithium salts of Darolles in the composition of Kim therefore meets the limitations of claims 6-8 and 14-15. Since the composition of Kim and Darolles meets the compositional limitations of the claims, they are also considered to have electrical conductivity and elastic modulus values in ranges at least overlapping the range recited in claim 9.
It would have been obvious to one of ordinary skill in the art to include the lithium salts of Darolles in the composition of Kim, since Darolles teaches that they are a suitable component for an electrolyte composition also comprising a polymer and ionic liquid, and in order to provide a composition useful in lithium ion batteries, as described in paragraphs 15-17 and 20 of Darolles.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771